Whaley, Judge,
delivered the opinion of the court:
This case comes to this court under a special jurisdictional act dated June 20, 1936, 49 Stat. 2341. The act waives the statute of limitations and requires the court to-ascertain the amount of just compensation to which the plaintiff is entitled to recover by reason of the taking by the Government of a leasehold occupied by the plaintiff in the Bush Terminal Buildings, New York, under United States Navy Commandeer Order Number N-3255, dated June 18, 1918.
This case is similar to the cases of William, Wrigley, Jr., Company v. The United States, 75 C. Cls. 569; Thermal Syndicate, Ltd. v. United States, 81 C. Cls. 446; Charles B. Chrystal v. United States, 81 C. Cls. 461; and R. S. Howard Company v. United States, 81 C. Cls. 646.
The plaintiff is entitled to recover the difference between the market value of its lease and the stipulated rental paid from October 1, 1918, to February 1, 1919, or the sum of $2,205.42, with interest from October 1,1918, until paid. It is so ordered.
Williams, Judge; Littleton, Judge; Green, Judjge; and Booth, Chief Justice, concur.